Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harita Achanta on 03/02/2022.
The application has been amended as follows: 
1. (Currently amended) A method for producing a plant belonging to an Abelmoschus species containing foreign DNA, comprising of: 
i. 	co-cultivating hypocotyl segment explants of Abelmoschus species plant with Agrobacterium [[harbouring]] comprising a plasmid with a virus resistance gene construct[[s]] [[such as]], optionally a replicase antisense construct, and an antibiotic resistance gene [[for transformation]]; 
ii. 	culturing the co-cultivated hypcotyl segments [[for induction of]] to induce antibiotic-resistant calli and converting antibiotic-resistant calli into embryogenic calli and inducing somatic embryos in a semi-solid Murashige and Skoog (MS) based tissue culture medium further comprising: 

b) 	subculturing antibiotic-resistant calli once in 3 to 4 weeks for the induction of embryogenic calli and somatic embryos; 
iii. 	maturing somatic embryos and germinating matured somatic embryos further comprising: 
a) 	culturing somatic embryos for three weeks in MS based Somatic Embryo Maturation medium (SEMM) for embryo maturation; 
b) 	culturing matured somatic embryos for three weeks in a desiccation medium comprising Stewart's based medium supplemented with 20 g/L of agar; and 
c) 	germinating somatic embryos into transgenic plants with roots in Stewart's based culture medium under a 16:8 hours day:night photoperiod at a temperature of 26±2 °C; and 
iv. 	hardening and allowing further growth of regenerated transgenic plants under greenhouse conditions.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The closest prior art is Cook, D. A., and A. Brown. "Somatic embryogenesis and organogenesis in okra (Abelmoschus esculentus L. Moench.)." Somatic Embryogenesis and Synthetic Seed II. Springer, Berlin, Heidelberg, 1995. 164-169.  However, Cook et al. does not disclose or .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES LOGSDON/           Examiner, Art Unit 1662